DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 03/23/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Response to Amendment
	The amendments on 05/31/2022 have been entered.

Response to Arguments
	Applicant’s arguments on pages 6-10, filed on 05/31/2022 have been fully considered and are not persuasive.
	Applicant argues that the reference Arrouy does not disclose “a thickness below 5nm; or a refractive index of 1.6 or more…a thickness below 5nm; or a refractive index below 1.6…region A has a greater thickness than the region B.”
	Examiner respectfully disagrees.
The reference Arrouy teaches the region A has a refractive index of 1.6 or more (paragraph [0062] a high refractive index layer with a refractive index preferably higher than 1.8); and the region B has a refractive index below 1.6 (paragraph [0062] a low refractive index layer with a refractive index of 1.55 or less); wherein the region A has a greater thickness than the region B (paragraph [0070] HI layers (region A) have a physical thickness ranging from 10 to 120 nm, and LI layers (region B) have a physical thickness ranging from 10 to 100 nm; on the top of range HI layers (region A) is 120 nm which has a greater thickness than LI layers (region B) which is 100 nm).
	Claim rejection is, therefore, maintained.
	
	Applicant states that “Paragraph [0070] of Arrouy discloses layer thickness ranges for the high refractive layers and low refractive layers, which in principle also includes layers in which the proportion of high refractive layers is greater than the proportion of low refractive layers, and where             
                
                    
                        R
                    
                    
                        T
                    
                
            
         could thus be less than 1.  However, in all inventive examples of Arrouy, this ratio             
                
                    
                        R
                    
                    
                        T
                    
                
            
         is always greater than 1… Applicant submit that Arrouy teaches away from the region A having a greater thickness than the region B, as evidenced by Arrouy’s inventive examples all being the opposite.”
	Examiner respectfully disagrees.
	The reference Arrouy does disclose             
                
                    
                        R
                    
                    
                        T
                    
                
            
         greater than 1 and             
                
                    
                        R
                    
                    
                        T
                    
                
            
         at 0.95, the reference does not discourage and does not discredit the use             
                
                    
                        R
                    
                    
                        T
                    
                
            
         being less than 1, therefore the reference does not teach away.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to  an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP §2124).
	Claim rejection is, therefore, maintained.

	Applicant states “a person having ordinary skill in the art would not be motivated to choose Arrouy as a starting reference for modification to arrive at Applicant’s claims inventions.”
	Examiner respectfully disagrees.
	The primary reference Arrouy and the secondary Akao are in the same field of endeavor, and therefore, it would have obvious in art to combine.  It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim rejection is, therefore, maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arrouy et al. US 20080002260, previously cited.
Regarding claim 1, Arrouy teaches 
an optical layered composite (paragraph [0023] transparent optical article), comprising,
a substrate (paragraph [0023] substrate) having a front face, a back face, a thickness ds between the front face and the back face, and a refractive index                         
                            
                                
                                    n
                                
                                
                                    s
                                
                            
                        
                     (paragraph [0024] and [0062]); and 
a coating applied to the front face, the coating having two regions, the two regions being a region A and a region B, the region A (paragraph [0062] a high refractive index layer with a refractive index preferably higher than 1.8) comprising one or more coating layers, each of which satisfies at least one of the following criteria,
a thickness below 5 nm; or 
a refractive index of 1.6 or more (paragraph [0062] a high refractive index layer with a refractive index preferably higher than 1.8); and 
the region B comprises one or more coating layers (paragraph [0062] a low refractive index layer with a refractive index of 1.55 or less), each of which satisfies at least one of the following criteria, 
a thickness below 5 nm; or 
a refractive index below 1.6 (paragraph [0062] a low refractive index layer with a refractive index of 1.55 or less);
wherein the region A has a greater thickness than the region B (paragraph [0070] HI layers (region A) have a physical thickness ranging from 10 to 120 nm, and LI layers (region B) have a physical thickness ranging from 10 to 100 nm; on the top of range HI layers (region A) is 120 nm which has a greater thickness than LI layers (region B) which is 100 nm).
Also, the examiner notes that claim limitation of “coating applied” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.

Regarding claim 2, Arrouy teaches
the optical layered composite of claim 1, wherein a mean refractive index of the coating layers of the region A, weighted by thickness, is in the range from 1.7 to 2.5 (paragraph [0062] high refractive index layer with a mean layer with a refractive index higher than 1.8).

Regarding claim 6, Arrouy teaches 
the optical layered composite of claim 1, wherein the substrate is selected from glass, polymer, optoceramics or crystals (paragraph [0107] polymer).

Regarding claim 10, Arrouy teaches 
a device (paragraph [0023] transparent optical article), comprising, 
one or more layered composites, the one or more layered composites comprising: 
a substrate (paragraph [0023] substrate) having a front face, a back face, a thickness                         
                            
                                
                                    d
                                
                                
                                    s
                                
                            
                        
                     between the front face and the back face, and a refractive index                         
                            
                                
                                    n
                                
                                
                                    s
                                
                            
                        
                     (paragraph [0024] and [0062]); and 
a coating applied to the front face, the coating having two regions, the two regions being a region A and a region B, the region A (paragraph [0062] a high refractive index layer with a refractive index preferably higher than 1.8) comprising one or more coating layers, each of which satisfies at least one of the following criteria: 
a thickness below 5 nm; or 
a refractive index of 1.6 or more (paragraph [0062] a high refractive index layer with a refractive index preferably higher than 1.8); and 
the region B comprises one or more coating layers (paragraph [0062] a low refractive index layer with a refractive index of 1.55 or less), each of which satisfies at least one of the following criteria: 
a thickness below 5 nm; or 
a refractive index below 1.6 (paragraph [0062] a low refractive index layer with a refractive index of 1.55 or less);
wherein the region A has a greater thickness than the region B (paragraph [0070] HI layers (region A) have a physical thickness ranging from 10 to 120 nm, and LI layers (region B) have a physical thickness ranging from 10 to 100 nm; on the top of range HI layers (region A) is 120 nm which has a greater thickness than LI layers (region B) which is 100 nm).
Also, the examiner notes that claim limitation of “coating applied” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arrouy et al. US 20080002260, previously cited, as applied to claim 1 above, and further in view of Akao et al. US 20200346973, previously cited.
Regarding claim 4, Arrouy teaches the invention as set forth above but does not specifically teach the substrate has a refractive index of 1.6 or more.	Akao teaches a glass substrate with an antireflection film where the substrate has a refractive index of 1.68 to 2.00 (abstract and paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the glass substrate in Akao could have a refractive index of 1.68 to 2.00 as taught in Akao as a known suitable refractive index for a glass substrate with a film and to achieve a wide angle of an image, to achieve high brightness and high contrast, and to improve light guide properties (paragraph [0025]).

Regarding claim 5, Arrouy teaches the invention as set forth above but does not
specifically teach wherein at least one of the following is satisfied,
the thickness                         
                            
                                
                                    d
                                
                                
                                    s
                                
                            
                        
                     is in the range from 10 to 1500                         
                            μ
                            m
                        
                    ; 
a radius of curvature is greater than 600 mm; 
an in-plane optical loss measured perpendicular to the front face is at most 20%; 
a surface roughness of the substrate is less than 5 nm; 
a surface roughness of the coating is less than 5 nm; 
a total thickness variation is less than 5                         
                            μ
                            m
                        
                    ; 
a maximum local thickness variation over 75% of the front face is less than 5                         
                            μ
                            m
                        
                    ; 
a warp is less than 350                         
                            μ
                            m
                        
                    ; or 
a bow is less than 300                         
                            μ
                            m
                        
                    .
Akao teaches the optical layered composite, wherein at least one of the following is satisfied,
the thickness                         
                            
                                
                                    d
                                
                                
                                    s
                                
                            
                        
                     is in the range from 10 to 1500                         
                            μ
                            m
                        
                    ; 
a radius of curvature is greater than 600 mm; 
an in-plane optical loss measured perpendicular to the front face is at most 20%; 
a surface roughness of the substrate is less than 5 nm (surface roughness, Ra, for substrate of 2 nm); 
a surface roughness of the coating is less than 5 nm (surface roughness, Ra, for coating of 2 nm); 
a total thickness variation is less than 5                         
                            μ
                            m
                        
                     (paragraph [0048] a local thickness variation of at most 2 microns); 
a maximum local thickness variation over 75% of the front face is less than 5                         
                            μ
                            m
                        
                    ; 
a warp is less than 350                         
                            μ
                            m
                        
                    ; or 
a bow is less than 300                         
                            μ
                            m
                        
                    .
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the optical layered composite of Arrouy with a surface roughness of the substrate is less than 5 nm; a surface roughness of the coating is less than 5 nm; a total thickness variation is less than 5                         
                            μ
                            m
                        
                     of Akao so that diffuse reflection is suppressed (paragraph [0024]), to prevent the glass substrate from being damaged while handled and suppress warpage by its own weight (paragraph [0028]), to prevent ghost images and distortion (paragraph [0048]), and to obtain products of stable quality (paragraph [0050]).

Regarding claim 8, Arrouy teaches the invention as set forth above but does not specifically teach the optical layered composite is a wafer.	Akao teaches the optical layered composite, wherein a circular plate with a thickness of 0.3 mm which is considered a wafer (paragraphs [0163]-[0164] and [0011] and [0050]-[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the optical layered composite of Arrouy with a circular plate with a thickness of 0.3 mm which is considered a wafer of Akao so that diffuse reflection is suppressed (paragraph [0024]), to prevent the glass substrate from being damaged while handled and suppress warpage by its own weight (paragraph [0028]), to prevent ghost images and distortion (paragraph [0048]), and to obtain products of stable quality (paragraph [0050]). 

Regarding claim 9, Arrouy teaches the invention as set forth above but does not specifically teach wherein at least one of the following criteria is satisfied: 
the front face has a surface area in the range from 0.010 to 0.500                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ; 
the thickness                         
                            
                                
                                    d
                                
                                
                                    s
                                
                            
                        
                     in the range from 10 to 1500                         
                            μ
                            m
                        
                    ; 
a radius of curvature is greater than 600 mm; 
an in-plane optical loss measured perpendicular to the front face is at most 20%; 
a surface roughness of the substrate is less than 5 nm; 
a surface roughness of the coating is less than 5 nm; 
a total thickness variation is less than 5                         
                            μ
                            m
                        
                    ; 
a maximum local thickness variation over 75% of the front face is less than 5                         
                            μ
                            m
                        
                    ; 
a warp is less than 350                         
                            μ
                            m
                        
                    ; 
a bow is less than 300                         
                            μ
                            m
                        
                    ; 
or a circular shape.
Akao teaches the optical layered composite, wherein at least one of the following criteria is satisfied: 
the front face has a surface area in the range from 0.010 to 0.500                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ; 
the thickness                         
                            
                                
                                    d
                                
                                
                                    s
                                
                            
                        
                     in the range from 10 to 1500                         
                            μ
                            m
                        
                    ; 
a radius of curvature is greater than 600 mm; 
an in-plane optical loss measured perpendicular to the front face is at most 20%; 
a surface roughness of the substrate is less than 5 nm (surface roughness, Ra, for substrate of 2 nm); 
a surface roughness of the coating is less than 5 nm (surface roughness, Ra, for coating of 2 nm); 
a total thickness variation is less than 5                         
                            μ
                            m
                        
                     (paragraph [0048] a local thickness variation of at most 2 microns); 
a maximum local thickness variation over 75% of the front face is less than 5                         
                            μ
                            m
                        
                    ; 
a warp is less than 350                         
                            μ
                            m
                        
                    ; 
a bow is less than 300                         
                            μ
                            m
                        
                    ; 
or a circular shape (paragraph [0050] circular shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the optical layered composite of Arrouy with a surface roughness of the substrate is less than 5 nm; a surface roughness of the coating is less than 5 nm; a total thickness variation is less than 5                         
                            μ
                            m
                        
                    ; or a circular shape of Akao so that diffuse reflection is suppressed (paragraph [0024]), to prevent the glass substrate from being damaged while handled and suppress warpage by its own weight (paragraph [0028]), to prevent ghost images and distortion (paragraph [0048]), and to obtain products of stable quality (paragraph [0050]).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arrouy et al. US 20080002260, previously cited, as applied to claims 1 and 10 above, and further in view of Wall et al. US 20170235142, previously cited.
Regarding claim 7, Arrouy teaches the invention as set forth above but does not specifically teach comprising a device for coupling light into or decoupling light out of the optical layered composite.
Wall teaches the optical layered composite (figures 1 and 2), further comprising a device for coupling light into or decoupling light out of the optical layered composite (paragraphs [0017]-[0023] and [0052] input-coupler, output-coupler where the couples are diffraction gratings (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the optical layered composite of Arrouy could be used in the device of Wall comprising at least the substrate and input and output couplers to display images as a known suitable configuration for a wearable device and as a way to form the optical member in  Hirayama into a wearable device (Wall paragraph [0017-[0023] and [0052]).  

Regarding claim 11, Arrouy teaches the invention as set forth above but does not
specifically teach a grouping of x layered composites, x being an integer that is at least 2, wherein the x layered composites are arranged in a stack, the front faces of the layered composites being parallel and oriented in a same direction and a spacer region made of a material having a refractive index below 1.3 is present between each pairing of front face with adjacent back face.
	However, Wall teaches a near eye display system with at least two optical waveguides with low reflectance coatings on the surface (abstract) which include a bulk-substrate, input-coupler, output-coupler and low reflectance coating (paragraphs [0017]-[0023] and [0052]).  The bulk substrate is stacked with at least two or three substrates with an air gap (refractive index below 1.3) between the substrates where the front faces are parallel and oriented in the same direction (shown in figures 2 and 4 and paragraph [0037]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the glass substrate with layers of Arrouy could be used to form a near eye display device as taught in Wall comprising at least 2 or 3 substrates that are stacked with an air space between as a known suitable configuration for a wearable device and as a way to form the optical member in Hirayama into a wearable device (Wall figures 2 and 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/8/22